--------------------------------------------------------------------------------

Exhibit 10.u


FIRST BANCORP
2007 EQUITY PLAN


RESTRICTED STOCK AWARD AGREEMENT




THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), made effective as of
____________, _____ (the “Grant Date”), is by and between _____________________
(the “Participant”) and First Bancorp (the “Company”).


BACKGROUND STATEMENT


The Company maintains the First Bancorp 2007 Equity Plan (the “Plan”), which is
incorporated into and forms a part of this Agreement, and the Participant has
been selected by the Compensation Committee of the Company’s Board of Directors,
which administers the Plan (the “Committee”), to receive the Awards specified in
this Agreement pursuant to the Plan.  On the Grant Date, the Participant was
granted the Awards described herein under the Plan and to be evidenced by this
Agreement, which may be physically executed and delivered after the Grant Date.


NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:


1.     Grant of Restricted Stock Award.  Pursuant to the Plan, the Company
hereby grants to the Participant, as of the Grant Date, a Restricted Stock Award
(the “Award”) for ____________ Shares of Company Stock (the “Shares”), subject
to, and in accordance with, the terms and conditions set forth in this Agreement
and the Plan.  The Award and this Agreement are subject to all of the terms and
conditions of the Plan, which terms and conditions are hereby incorporated by
reference, and, except as otherwise expressly set forth herein, the capitalized
terms used in this Agreement shall have the same definitions as set forth in the
Plan.


2.     Restriction Period.


(a)         Subject to earlier vesting or forfeiture as hereinafter provided,
the Awards shall vest as follows:


[Vesting Schedule]


(b)         The Committee has sole authority to determine whether and to what
degree the Award has vested.


3. Forfeiture of Award.  Except as may be otherwise provided in the Plan, in the
event of the Participant’s Termination, if the Participant has not yet earned
all or part of the Award pursuant to Section 2, then the Award, to the extent
not earned as of the date of Participant’s Termination, shall be forfeited
immediately upon such Termination, and the Participant shall have no further
rights with respect to the Award or the Shares underlying that portion of the
Award that has not yet been earned and vested. The Participant expressly
acknowledges and agrees that Participant’s Termination shall result in
forfeiture of the Award and the Shares to the extent the Award has not been
earned and vested as of the date of his or her Termination.


4.     Settlement of Award.  The Award shall be  payable in whole shares of
Company Stock.


5.     Nontransferability of Award and Shares.  The Award shall not be
transferable (including by sale, assignment, pledge or hypothecation) other than
by will or the laws of intestate succession. The designation of a beneficiary
does not constitute a transfer. The Participant shall not sell, transfer,
assign, pledge or otherwise encumber the Shares subject to the Award until the
Restriction Period has expired and all conditions to vesting and transfer have
been met.


6.     Beneficiary Designation.  Each Participant may name a beneficiary or
beneficiaries to receive any vested Award that is unpaid at the Participant’s
death.  Unless otherwise provided in the beneficiary designation, each
designation will revoke all prior designations made by the same Participant,
must be made on a form prescribed by the Committee and will be effective only
when filed in writing with the Committee.  If a Participant has not made an
effective beneficiary designation, the deceased Participant’s beneficiary will
be the Participant’s surviving spouse or, if none, the deceased Participant’s
estate.  The identity of a Participant’s designated beneficiary will be based
only on the information included in the latest beneficiary designation form
completed by the Participant and will not be inferred from any other evidence.

 
 

--------------------------------------------------------------------------------

 

7.     Administration.  The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, which shall
have all powers with respect to this Agreement as it has with respect to the
Plan (to the fullest extent permitted by the Plan).  Any interpretation of the
Agreement by the Committee and any decision made by it with respect to the
Agreement is final and binding on all persons.


8.     Plan Governs.  Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan,
a copy of which is attached hereto.  This Agreement is subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time pursuant to the Plan.  If and to the extent of a conflict
between this Agreement and the terms of the Plan, the terms of the Plan will
govern.


9.     No Right to Employment.  None of the actions of the Company in
establishing the Plan, the actions taken by the Company, the Board or the
Committee under the Plan, or the granting of any Award pursuant to this
Agreement shall be deemed (a) to create any obligation on the part of the
Company or any Subsidiary to retain the Participant in the employ of, or
continue the provision of services to, the Company or any Subsidiary, or (b) to
be evidence of any agreement or understanding, express or implied, that the
Participant has a right to continue as an employee for any period of time or at
any particular rate of compensation.


10.    Certificates for Shares; Rights as Shareholder.  The Shares underlying
the Award will be represented in a book entry account in the name of the
Participant. The Participant shall be entitled to receive dividends during the
Restriction Period and shall have the right to vote such Shares and shall have
all other Shareholder rights, with the exception that (i) unless otherwise
provided by the Committee, if any dividends are paid with respect to the Shares
in shares of Company Stock, those shares will be subject to the same
restrictions as the Shares, (ii) the Participant will not be entitled to
delivery of any stock certificate evidencing the Shares underlying the Award
during the Restriction Period, (iii) the Company will retain custody of the
Shares underlying the Award during the Restriction Period, and (iv) a breach of
a restriction or a breach of the terms and conditions of this Agreement or the
Plan will cause a forfeiture of the Award.


11.    Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, the minimum
statutory amount to satisfy federal, state and local taxes required by law or
regulation to be withheld with respect to any taxable event arising as a result
of the grant of the Award and delivery of the Shares. With respect to
withholding required upon any taxable event arising as a result of an Award
granted hereunder, a Participant may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold shares of Company Stock having a Fair Market Value
on the date the tax is to be determined equal to the minimum statutory total tax
that could be imposed on the transaction. All such elections shall be
irrevocable, made in writing and signed by the Participant, and shall be subject
to any restrictions or limitations that the Committee, in its sole discretion,
deems appropriate.


12.    Notices.  Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first-class
mail.  Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt.  Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s corporate
headquarters.


13.    Amendment.  Subject to the terms of the Plan, this Agreement may be
amended or modified by (i) unilateral action of the Committee or (ii) written
agreement of the Participant and the Company, in each case without the consent
of any other person.


14.    Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina.


15.    Severability.  The provisions of this Agreement are severable and if any
one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.


16.        Counterparts; Further Instruments. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. The parties

 
 

--------------------------------------------------------------------------------

 

hereto agree to execute such further instruments and to take such further action
as may be reasonably necessary to carry out the purposes and intent of this
Agreement.


17.    EESA Limitations.  The Company has participated in the Capital Purchase
Program (the “Program”) established by the U.S. Department of the Treasury (the
“Treasury”) pursuant to the Emergency Economic Stabilization Act of 2008, as
amended by the American Recovery and Reinvestment Act of 2009
(“EESA”).  Notwithstanding any other provision of this Agreement to the
contrary, the Participant acknowledges and understands that this Agreement shall
be administered, interpreted and construed and, if and where applicable,
benefits provided hereunder, including where applicable vesting and/or
transferability, shall be liited, deferred, forfeited and/or subject to
repayment to the Company in accordance with EESA, as amended from time to time,
to the extent legally applicable with respect to the participant, as determined
by the Committee in its discretion, including without limitation the clawback,
the bonus prohibition and the golden parachute prohibitions thereof.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused this Agreement to be executed in its name and on its behalf,
effective as of the Grant Date.



 
Participant:
                           
Print Name:
   

 

 
FIRST BANCORP
                   
By:
     
Its:
   

 
 

--------------------------------------------------------------------------------